 



Exhibit 10.8.4

EXECUTION COPY

AMENDMENT NO. 4 TO
LOAN CERTIFICATE AND SERVICING AGREEMENT

     THIS AMENDMENT NO. 4 TO LOAN CERTIFICATE AND SERVICING AGREEMENT, dated as
of February 26, 2004 (this “Amendment”), is entered into by and among:

     (1) CAPITALSOURCE ACQUISITION FUNDING LLC, a Delaware limited liability
company, as the seller (together with its successors and assigns in such
capacity, the “Seller”);

     (2) CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“CapitalSource Finance”), as the originator (together with its successors and
assigns in such capacity, the “Originator”), and as the servicer (together with
its successors and assigns in such capacity, the “Servicer”);

     (3) VARIABLE FUNDING CAPITAL CORPORATION, a Delaware corporation (together
with its successors and assigns, “VFCC”), as the purchaser (together with its
successors and assigns in such capacity, the “Purchaser”);

     (4) WACHOVIA CAPITAL MARKETS, LLC, (f/k/a Wachovia Securities, Inc.), a
Delaware corporation (together with its successors and assigns, “WCM”), as the
agent for the Purchaser (together with its successors and assigns in such
capacity, the “Purchaser Agent”) and as the agent for the Purchaser Agent
(together with its successors and assigns in such capacity, the “Administrative
Agent”);

     (5) WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to Wells
Fargo Bank Minnesota, National Association (“Wells Fargo”), not in its
individual capacity but as the backup servicer (together with its successors and
assigns in such capacity, the “Backup Servicer”), and not in its individual
capacity but as the collateral custodian (together with its successors and
assigns in such capacity, the “Collateral Custodian”); and

     (6) WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as hedge counterparty
(together with its successors and assigns in such capacity, the “Hedge
Counterparty”), solely for purposes of acknowledging and agreeing to the terms
and provisions hereof.

     Capitalized terms used but not defined herein are used as defined in the
Agreement (defined below).

R E C I T A L S

     WHEREAS, the parties hereto entered into that certain Loan Certificate and
Servicing Agreement, dated as of February 28, 2003, as amended by Amendment No.
1 to Loan Certificate and Servicing Agreement dated as of April 3, 2003,
Amendment No. 2 to Loan Certificate and Servicing Agreement dated as of June 30,
2003 and Amendment No. 3 to Loan Certificate and Servicing Agreement dated as of
August 27, 2003 (as further amended, supplemented, modified or restated from
time to time, the “Agreement”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the parties hereto desire to amend the Agreement as provided
herein;

     NOW THEREFORE, based on the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
intending to be legally bound hereby agree as follows:

     Section 1. Amendment.

     The following definition in Section 1.1 of the Agreement is hereby amended
and restated in its entirety as follows:

 
Facility Termination Date: April 27, 2004, or such later date as the
Administrative Agent and the Purchaser Agent, in its sole discretion, shall
notify the Seller of in writing.

     Section 2. Representations. The Seller, the Originator and the Servicer
(collectively, the “CapitalSource Parties”) each (as to itself only) hereby
represents and warrants as of the date of this Amendment as follows: (i) it is
duly incorporated or organized, validly existing and in good standing under the
laws of its jurisdiction of organization; (ii) the execution, delivery and
performance by it of this Amendment are within its powers, have been duly
authorized, and do not contravene (A) its articles of organization, operating
agreement, or other organizational documents, or (B) any Applicable Law;
(iii) no consent, license, permit, approval, vote, authorization, registration,
filing or declaration with any Governmental Authority or any other Person, is
required in connection with the execution, delivery, performance, validity or
enforceability of this Amendment by or against it; (iv) this Amendment has been
duly authorized, executed and delivered by it; (v) this Amendment constitutes
its legal, valid and binding obligation enforceable against it in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity;
(vi) the execution and delivery of this Amendment does not diminish or reduce
its obligations under the Agreement and the other Transaction Documents in any
manner except as specifically set forth herein, (vii) such CapitalSource Party
has no claims, counterclaims, offsets, or defenses to the Aggregate Unpaids
under the Agreement and the other Transaction Documents and the performance of
its obligations thereunder, or if such CapitalSource Party has any such claims,
counterclaims, offsets, or defenses to the Aggregate Unpaids under the Agreement
and the other Transaction Documents, the same are hereby waived, relinquished
and released in consideration of the Administrative Agent’s and the Secured
Parties’ execution and delivery of this Amendment, (viii) it is not in default
under the Agreement; (ix) the representations and warranties of the
CapitalSource Parties set forth in Sections 4.1, 4.2 and 4.3 of the Agreement
are true and correct as of the date hereof (except those that expressly relate
to an earlier date) and all of the provisions of the Agreement and the other
Transaction Documents, except as amended hereby, are in full force and effect,
and (x) subsequent to the execution and delivery of this Amendment and after
giving effect hereto, no unwaived event has occurred and is continuing which
constitutes an Unmatured Termination Event or a Termination Event.

2



--------------------------------------------------------------------------------



 



     Section 3. Liens. Each CapitalSource Party affirms the Liens and security
interests created and granted by it in the Agreement and the other Transaction
Documents and agrees that this Amendment shall in no manner adversely affect or
impair such Liens and security interests.

     Section 4. Agreement in Full Force and Effect as Amended.

     Except as specifically amended hereby, the Agreement shall remain in full
force and effect. All references to the Agreement shall be deemed to mean the
Agreement as modified hereby. This Amendment shall not constitute a novation of
the Agreement, but shall constitute an amendment thereof. The parties hereto
agree to be bound by the terms and conditions of the Agreement as amended by
this Amendment, as though such terms and conditions were set forth herein.

     Section 5. Conditions Precedent.

     This Amendment shall not be effective until having been duly executed by,
and delivered to, the parties hereto.

     Section 6. Miscellaneous.

     (a) This Amendment may be executed in any number of counterparts, and by
the different parties hereto on the same or separate counterparts, each of which
shall be deemed to be an original instrument but all of which together shall
constitute one and the same agreement.

     (b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

     (c) This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

     (d) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.

     (e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

     (f) This Amendment represents the final agreement between the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

     (g) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO AND EACH SECURED PARTY HEREBY WAIVES ANY
OBJECTION

3



--------------------------------------------------------------------------------



 



BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.

     (h) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

     
THE SELLER:
  CAPITALSOURCE ACQUISITION FUNDING LLC     By: /s/ Steven A. Museles
Name: Steven A. Museles
Title: Senior Vice President     CapitalSource Acquisition Funding LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Controller
Facsimile No.: (301) 841–2375
Confirmation No.: (301) 841–2731 THE ORIGINATOR
AND THE SERVICER:   CAPITALSOURCE FINANCE LLC     By: /s/ Steven A. Museles
Name: Steven A. Museles
Title: Senior Vice President     CapitalSource Finance LLC
4445 Willard Avenue, 12th Floor
Chevy Chase, Maryland 20815
Attention: Controller
Facsimile No.: (301) 841–2375
Confirmation No.: (301) 841–2731

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



      VFCC:

Commitment:

$115,000,000   VARIABLE FUNDING CAPITAL
CORPORATION

By: Wachovia Capital Markets, LLC, as attorney-in-fact     By: /s/ Douglas R.
Wilson, SR.
Name: Douglas R. Wilson, SR.
Title: Vice President     Variable Funding Capital Corporation
c/o Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0610
Charlotte, North Carolina 28288
Attention: Raj Shah
Facsimile No.: (704) 383–4012
Confirmation No.: (704) 383–9343

With respect to notices required pursuant to Section 13.2 of the Agreement, a
copy of notices sent to VFCC shall be sent to:

Lord Securities Corp.
2 Wall Street, 19th Floor
New York, New York 10005
Attention: Vice President
Facsimile No.: (212) 346–9012
Confirmation No.: (212) 346-9008



      THE ADMINISTRATIVE AGENT AND
THE PURCHASER AGENT:   WACHOVIA CAPITAL MARKETS, LLC

By: /s/ Russell C. Albers
Name: Russell C. Albers
Title: Director
Wachovia Capital Markets, LLC
One Wachovia Center, Mail Code: NC0610
Charlotte, North Carolina 28288
Attention: Raj Shah
Facsimile No.: (704) 383–4012
Confirmation No.: (704) 383-9343

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



      THE BACKUP SERVICER:   WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor by merger to Wells
Fargo Bank Minnesota, National
Association, not in its individual
capacity but solely as Backup Servicer     By: /s/ Jeanine C. Casey
Name: Jeanine C. Casey
Title: Corporate Trust Officer     Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311–161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services
Asset-Backed Administration
Facsimile No.: (612) 667–3539
Confirmation No.: (612) 667–8058 THE COLLATERAL CUSTODIAN:   WELLS FARGO BANK,
NATIONAL
ASSOCIATION, successor by merger to Wells
Fargo Bank Minnesota, National
Association, not in its individual
capacity but solely as Collateral
Custodian     By: /s/ Jeanine C. Casey
Name: Jeanine C. Casey
Title: Corporate Trust Officer     Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
MAC N9311–161
Minneapolis, Minnesota 55479
Attention: Corporate Trust Services
Asset-Backed Administration
Facsimile No.: (612) 667–3539
Confirmation No.: (612) 667–8058

 



--------------------------------------------------------------------------------



 



      HEDGE COUNTERPARTY:   WACHOVIA BANK, NATIONAL ASSOCIATION     By: /s/ Paul
A. Burkhart
Name: Paul A. Burkhart
Title: Vice President     Wachovia Bank, National Association
One Wachovia Center, Mail Code: NC0610
Charlotte, North Carolina 28288
Attention: Raj Shah
Facsimile No.: (704) 383–4012
Confirmation No.: (704) 374–4230     with a copy to:     Wachovia Capital
Markets, LLC
One Wachovia Center, Mail Code: NC0610
Charlotte, North Carolina 28288
Attention: Bill Shirley
Facsimile No.: (704) 374–3254

 